IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


NOEL BROWN,                                 :   No. 557 MAL 2020
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
TODD A. MARTIN, DARLENE M. LEE,             :
LALAE MCCARTHY, JOSEPHINE FERRO,            :
ARTHUR JENKINS, DEBBY KIEFFER,              :
AND POCONO ADVANTAGE REAL                   :
ESTATE,                                     :
                                            :
                   Respondents


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of April, 2021, the Petition for Allowance of Appeal is

DENIED.